Citation Nr: 0808486	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-03 534	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, post 
lumbosacral strain with acquired scoliosis.

2.  Entitlement to service connection for bilateral lower 
extremity radiculopathy, as secondary to the service-
connected degenerative disc disease of the lumbar spine, post 
lumbosacral strain with acquired scoliosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel.




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the veteran's claims file was later 
transferred to the San Diego, California RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the applicable schedular criteria, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007), the veteran's claim for 
an increased rating in excess of a 40 percent disability 
evaluation for his degenerative disc disease of the lumbar 
spine, post lumbosacral strain with acquired scoliosis turns 
upon whether there is medical evidence supporting a finding 
that the veteran has either unfavorable ankylosis of the 
lumbar spine or intervertebral disc involvement that can be 
associated with his service-connected chronic lumbar strain.  
Essentially, it is only such pathology that would provide the 
veteran with a higher disability rating than the current 40 
percent evaluation.  Also, under the rating criteria, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately under the appropriate diagnostic code.  
Id., Note 1.  

A July 2004 VA MRI report shows a diagnosis of severe 
degenerative disc disease (DDD) with the possibility of nerve 
impingement; however, a contemporaneous neurology consult 
note shows no electrical evidence of lumbar radiculopathy.  A 
September 2004 neurological consultation notes mild 
hypesthesia in the posterior lateral buttock and thigh.  A 
December 2004 VA examination report contains a diagnosis of 
DDD at L2-3 with facet arthropathy and lumbar radiculopathy.  
An October 2007 VA examination report included a diagnosis of 
DDD with "profound weakness of the lower extremity related 
to the degenerative disk process.  There is the possibility 
of additional etiologies of the weakness, and this will be 
evaluated with the EMG."  The examiner included the opinion 
that the veteran's bilateral leg condition is caused by and 
related to the extensive lumbar DDD condition.  The report of 
a November 2007 EMG of the lower extremities showed no 
evidence of active or chronic L3-S2 radiculopathy.

From a review of the record, the extent of the nature and 
severity of any related neurological abnormalities is 
unclear.  Thus, a remand is necessary further medical 
examination.  38 C.F.R. § 4.2 (2007).  

In a December 2007 rating decision, the RO denied a separate 
claim of service connection for bilateral lower extremity 
radiculopathy.  In December 2007, the veteran, through his 
appointed representative, expressed disagreement with the 
November 2007 rating decision, which denied this claim.  To 
date, the RO has not issued a statement of the case (SOC) 
regarding entitlement to service connection for bilateral 
lower extremity radiculopathy.  Accordingly, the Board is 
required to remand this issue to for issuance of a SOC.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
veteran and his representative, addressing 
the issue of entitlement to service 
connection for bilateral lower extremity 
radiculopathy.  The veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, 
only if the appeal is timely perfected, 
should the issue be returned to the Board 
for further appellate consideration, if 
otherwise in order.

2.  Schedule the veteran for VA orthopedic 
and neurologic examinations to determine 
the severity of his service-connected 
lumbar spine disability.  

The claims file and a copy of this remand 
should be made available to the examiners 
for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the veteran's 
service-connected lumbar spine disability.

The orthopedic examiner should note the 
range of motion (in degrees) of the lumbar 
spine through all planes.  The examiners 
must state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests of 
motion should be identified.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, currently or historically, 
should be noted.  The examiner should 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the back is used repeatedly.  All 
functional losses caused by service-
connected lumbar spine disability du to 
pain, weakness, fatigability, etc., should 
be specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.

The orthopedic examiner should state 
whether there is ankylosis of the lumbar 
spine.  

The neurological examiner should identify 
any symptoms (including, but not limited 
to, any paresthesia or other neurological 
pathology in the veteran's lower 
extremities, and/or any bowel or bladder 
impairment) due to disc syndrome and 
describe the nerve(s) affected, or 
seemingly affected, by nerve root 
compression.  The neurologist should note 
the total duration of any incapacitating 
episodes of disc syndrome in the lumbar 
spine.  (An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.)  The 
neurologist should specifically comment on 
the October 2007 VA examination which 
diagnosed profound weakness of the lower 
extremity related to the degenerative disk 
process and the November 2007 EMG which 
showed no evidence of radiculopathy.

3.  Thereafter, review the claims file to 
ensure that all of the foregoing requested 
development has been completed, including 
in particular the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if they are not, implement 
corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, to include further VA 
examinations, adjudicate the veteran's 
claim of entitlement to an increased 
disability evaluation for degenerative 
disc disease of the lumbar spine, post 
lumbosacral strain with acquired 
scoliosis.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC) and allow a 
reasonable period of time for a response 
before this claim is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

